 1 DOUGLAS COHEN, ESQ. (SBN 1214)                  CHRISTIAN GABROY (SBN 8805)
   ROYI MOAS, ESQ. (SBN 10686)                     KAINE MESSER (SBN 14240)
 2 WOLF, RIFKIN, SHAPIRO,                          GABROY LAW OFFICES
   SCHULMAN & RABKIN, LLP                          The District at Green Valley Ranch
 3 3556 E. Russell Road, Second Floor              170 South Green Valley Parkway, Ste., 280
   Las Vegas, Nevada 89120                         Henderson, Nevada 8912
 4 Tel.: (702) 341-5200/Fax: (702) 341-5300        Tel.: (702) 259-7777/Fax (702) 259-7704
   Email: dcohen@wrslawyers.com                    Email: christian@gabroy.com
 5 Email: rmoas@wrslawyers.com                     Email: kmesser@gabroy.com
     Attorneys for Defendant, PLANET               Attorneys for Plaintiff ROBIN WELLS
 6 MOVING & STORAGE, INC

 7

 8                              UNITED STATES DISTRICT COURT
 9                                   DISTRICT OF NEVADA
10
     ROBIN WELLS, an individual,                   Case No. 2:18-cv-02435
11
                  Plaintiff,                       STIPULATION AND ORDER TO:
12                                                 EXTEND DEFENDANT’S DEADLINE
           vs.                                     TO ANSWER COMPLAINT
13
   PLANET MOVING & STORAGE, INC.
14 d/b/a and a/k/a NEW PLANET MOVING &             Eighth Judicial Case Complaint Filed:
   STORAGE; DOES I through X; and ROE              November 21, 2018
15 CORPORATIONS, LLCS, COMPANIES,
   AND/OR PARTNERSHIPS XI through XX,              Removal to District Court Filed:
16 inclusive,                                      December 28, 2018

17                Defendants.

18

19                                            RECITALS
20         On November 21, 2018, Plaintiff ROBIN WELLS (“Plaintiff”) filed her Complaint with
21 Jury Demand in the Eighth Judicial District Court of Clark County, Nevada (the “Complaint”).

22 The Complaint names PLANET MOVING & STORAGE, INC. (“Defendant”) as the sole

23 Defendant and asserts the following three causes of action: (1) Sex Discrimination/Harassment

24 Title VII 42 U.S.C § 2000e et seq.//NRS613.330; (2) Retaliation 42 U.S.C. § 2000e et seq.//NRS

25 613.340 (3) Negligent Hiring, Training, & Supervision (the “Complaint”).

26         Defendant was served with the Summons and Complaint on December 12, 2018. On
27 December 27, 2018 Plaintiff’s counsel provided the Defendant an extension to respond to the

28


                                       STIPULATION AND ORDER
 1 Complaint, and on December 28, 2018 Defendant filed its Notice to Federal Court of Removal of

 2 Civil Action.

 3         At this time, Parties have agreed to extend the time for Defendant to reply to the

 4 Complaint to March 1, 2019, while the parties work on appropriate settlement paperwork.

 5                                           STIPULATION
 6         NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between
 7 Plaintiff and Defendant, through their respective undersigned counsel of record, as follows:

 8         (1) Defendant’s deadline to respond to Plaintiff’s Complaint shall be extended to March
 9             1, 2019.
10         IT IS SO STIPULATED.
11    DATED: January 24, 2019                  WOLF, RIFKIN, SHAPIRO, SCHULMAN
                                               & RABKIN, LLP
12

13                                     By:     /s/Royi Moas, Esq.
14                                             On behalf of Defendant

15
      DATED: January 24, 2019                  GABROY LAW OFFICES
16

17
                                       By:     /s/ Kaine Messer, Esq.
18                                             On behalf of Plaintiff

19

20                                              ORDER
21
           IT IS HEREBY ORDERED, this ______
                                        25 day of January, 2019:
22
           1. Defendant’s deadline to respond to Plaintiff’s Complaint is extended to March 1,
23
               2019.
24

25                                           ___________________________________________
                                                     U.S. Magistrate Judge
26

27

28

                                                     2
                                        STIPULATION AND ORDER
